DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim(s) 1,7,9 and 17 are amended.
Claim(s) 1-20 are pending.

Response to Argument
Applicant’s arguments regarding claim rejections under 35 USC § 102 and 35 USC § 103 (pages 6-8) filed on 04/27/2020 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated Trivedi et al. (US 2006/0187305 A1).

Regarding claim 17, Trivedi discloses a computer implemented method of selectively allowing video ("redacted" or "tailored" versions of the original video signals) transmission, the method comprising (Trivedi, fig. 2 &3 [0045] discloses video signal by different users may be different in certain applications. In this regard, a video server may be connected in the communication links between the video camera and the remote client users to filter or edit the video signal to produce different "redacted" or "tailored" versions of the original video signals with different contents. For example, for a selected client user, the video server may remove video images for certain scenes, e.g., a view within a selected arc angle of the 360-degree view, and deliver the video images of the remaining scenes so that the selected client user has no access to the removed video images. Such filtering or editing may be predetermined or may change dynamically with time at the video server. This video server in general may be a public server or a secured server);
during video transmission, receiving an indication from a user (user to select any PTZ values to select any scene captured by the video camera) of an object to block (scence/image) (Trivedi [0060] discloses equations that can be represented in polar coordinates that can be used to track objects like head or face of a human in a video. Notably, this process allows users to specify the pan, tilt, and zoom factors to zoom into human face or any other object of interest in the captured video signals via the graphical user interface. [0061] fig. 9B show a user graphic interface of the DTV in the digital processor where user controls for pan, tile, and zoom are shown. This user interface allows a user to select any PTZ values to select any scene captured by the video camera. Multiple such windows may be opened by a user to get different video images with different PTZ values of the captured scene. [0043] users generate customized perspective views of each person’s interest, thus, blocking areas or images that not of interest to the user);
modifying (redacted" or "tailored" versions of the original video signals) the video to block the object and create an allowed video (Trivedi [0061] fig. 9B show a user graphic interface of the DTV in the digital processor where user controls for pan, tile, and zoom are shown. This user interface allows a user to select any PTZ values to select any scene captured by the video camera. Multiple such windows may be opened by a user to get different video images with different PTZ values of the captured scene. [0043] users generate customized perspective views of each person’s interest, thus, blocking areas or images that not of interest to the user. [0060] discloses equations that can be represented in polar coordinates that can be used to track objects like head or face of a human in a video. Notably, this process allows users to specify the pan, tilt, and zoom factors to zoom into human face or any other object of interest in the captured video signals via the graphical user interface. [0045] information in the video signal accessed by different users may be different in certain applications. In this regard, a video server may be connected in the communication links between the video camera and the remote client users to filter or edit the video signal to produce different "redacted" or "tailored" versions of the original video signals with different contents. For example, for a selected client user, the video server may remove video images for certain scenes, e.g., a view within a selected arc angle of the 360-degree view, and deliver the video images of the remaining scenes so that the selected client user has no access to the removed video images. Such filtering or editing may be predetermined or may change dynamically with time at the video server. This video server in general may be a public server or a secured server); and
 transmitting only the allowed video to a remote site (The police, the fire department, and other units) (Trivedi, fig. 2 &3 [0044] discloses two or more video cameras may be connected to the video transmission mechanism 210 in the system 200 to deliver different video signals to the devices 121, 122, etc. Video system 300 for monitoring a scene of a crime or accident 301 by two or more video cameras (311, 312, etc.) based on the multi-user video system 200 in FIG. 2. The video signals from the video cameras 311, 312, etc. are sent to multiple video receivers via video transmission links 320 which may be wired or wireless channels. The video receiver 331 may be located in a dispatch center to process the video signals to produce multiple simultaneous customized perspective views of the scene 301. Based on the information from the video signals, the dispatch center may send commands to dispatch appropriate units to the scene 301, e.g., police 332, fire department 333, hazardous material control units (HAZMAT) 334, or mobile units 335 such as ambulance or fire engines. The police, the fire department, and other units may also have video receivers to directly receive live video signals from the cameras 311, 312 and to monitor the scene 310 via their customized views. Therefore, with the aid of this video system 300, different units from the dispatch center to the rescue agents can obtain valuable live visual video images of the scene 310 and thus cooperate in a highly aware manner).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,8-11,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Trivedi et al. (US 2006/0187305 A1).

Regarding claim 1, Bostick discloses a video conferencing system (Multi-location video conferencing system) (Bostick [0003] discloses plurality of video feeds of a video conference system) comprising:
a video camera (video feeds captured by camera on user device) for capturing video from a field of view (Bostick, Fig. 4, [0056], discloses at 80 a video conferencing system receiving plurality of video feeds captured by each participant using a user device (PDA, cellular telephone, desktop computer, laptop computer, etc.) for presentation to at least one audio-visual conference participant in a different location), and 
translating the video into digital video data (Bostick, Fig. 2, 5A-N, Fig. 4, [0056], discloses at 80 a video conferencing system where plurality of participants use interconnected digital equipment like PDA, cellular telephone, desktop computer, laptop computer, etc., to capture and distribute digital video stream among participants of the video conference. Thus, the digital equipment used to capture a video translates the video into a digital video format for transmission and display at the digital equipment of another participant of the video conference),
  a computer device (Fig. 2, 54A-N – Desktop computer 54B) connected to the video camera for receiving the digital video data (Bostick, Fig. 2, 5A-N, Fig. 4, [0056], discloses at 80 a video conferencing system receives plurality of video feeds captured by each participant (PDA, cellular telephone, desktop computer, laptop computer, etc.) which include different participants interconnected to present at least one audio-visual conference participant in another, different location),
a remote device connected to the computer device via a communications link (local area network (LAN) or a wide area network (WAN)) (Bostick [0017], discloses a remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer),
wherein a user can selectively choose what portions of the video available in the field of view are transmitted to the remote device (Bostick, Fig. 4, [0066] discloses a process of defining an effective display region 153 for video feeds 154 (at 84 of FIG. 4) by eliminating portions 151 and 155/selectively choose what portions of the display data area that are located on either side of the area 153 about the position identified (at 82 of FIG. 4) of the person 114. The remaining, right-side portion 184 of the second screen display element 104 is used to display this effective display region 153, which includes a (left-side) portion 144 of the second feed 154 that includes a (left-side) portion of the single person 114 of the second feed 154).
Bostick did not explicitly disclose a video camera for capturing live video from a field of view, the computer device having software enabling a user during capturing live video to select an object to block from transmission to create an allowed video for transmission; the remote device receiving only the allowed video and what objects of the video available in the field of view are not transmitted to the remote device. 
Trivedi discloses a video camera for capturing live video from a field of view (Trivedi, fig. 2 &3 [0044] discloses two or more video cameras may be connected to the video transmission mechanism 210 in the system 200 to deliver different video signals to the devices 121, 122, etc. Video system 300 for monitoring a scene of a crime or accident 301 by two or more video cameras (311, 312, etc.) based on the multi-user video system 200 in FIG. 2. The video signals from the video cameras 311, 312, etc. are sent to multiple video receivers via video transmission links 320 which may be wired or wireless channels. The video receiver 331 may be located in a dispatch center to process the video signals to produce multiple simultaneous customized perspective views of the scene 301. Based on the information from the video signals, the dispatch center may send commands to dispatch appropriate units to the scene 301, e.g., police 332, fire department 333, hazardous material control units (HAZMAT) 334, or mobile units 335 such as ambulance or fire engines. The police, the fire department, and other units may also have video receivers to directly receive live video signals from the cameras 311, 312 and to monitor the scene 310 via their customized views. Therefore, with the aid of this video system 300, different units from the dispatch center to the rescue agents can obtain valuable live visual video images of the scene 310 and thus cooperate in a highly aware manner),
the computer device having software enabling a user during capturing live video to select an object to block from transmission to create an allowed video for transmission (Trivedi [0060] discloses equations that can be represented in polar coordinates that can be used to track objects like head or face of a human in a video. Notably, this process allows users to specify the pan, tilt, and zoom factors to zoom into human face or any other object of interest in the captured video signals via the graphical user interface. [0061] fig. 9B show a user graphic interface of the DTV in the digital processor where user controls for pan, tile, and zoom are shown. This user interface allows a user to select any PTZ values to select any scene captured by the video camera. Multiple such windows may be opened by a user to get different video images with different PTZ values of the captured scene. [0043] users generate customized perspective views of each person’s interest, thus, blocking areas or images that not of interest to the user);
the remote device receiving only the allowed video and what objects of the video available in the field of view are not transmitted to the remote device (Trivedi, (Trivedi [0061] fig. 9B show a user graphic interface of the DTV in the digital processor where user controls for pan, tile, and zoom are shown. This user interface allows a user to select any PTZ values to select any scene captured by the video camera. Multiple such windows may be opened by a user to get different video images with different PTZ values of the captured scene. [0043] users generate customized perspective views of each person’s interest, thus, blocking areas or images that not of interest to the user. [0060] discloses equations that can be represented in polar coordinates that can be used to track objects like head or face of a human in a video. Notably, this process allows users to specify the pan, tilt, and zoom factors to zoom into human face or any other object of interest in the captured video signals via the graphical user interface. Fig. 2 &3 [0044] discloses the video receiver 331 may be located in a dispatch center to process the video signals to produce multiple simultaneous customized perspective views of the scene 301. Based on the information from the video signals, the dispatch center may send commands to dispatch appropriate units to the scene 301, e.g., police 332, fire department 333, hazardous material control units (HAZMAT) 334, or mobile units 335 such as ambulance or fire engines. The police, the fire department, and other units may also have video receivers to directly receive live video signals from the cameras 311, 312 and to monitor the scene 310 via their customized views. Therefore, with the aid of this video system 300, different units from the dispatch center to the rescue agents can obtain valuable live visual video images of the scene 310 and thus cooperate in a highly aware manner. [0045] discloses video signal by different users may be different in certain applications. In this regard, a video server may be connected in the communication links between the video camera and the remote client users to filter or edit the video signal to produce different "redacted" or "tailored" versions of the original video signals with different contents. For example, for a selected client user, the video server may remove video images for certain scenes, e.g., a view within a selected arc angle of the 360-degree view, and deliver the video images of the remaining scenes so that the selected client user has no access to the removed video images. Such filtering or editing may be predetermined or may change dynamically with time at the video server. This video server in general may be a public server or a secured server).
One of ordinary skill would have been motivated to combine the teachings of Bostick and Trivedi because both teachings are from the same field of endeavor with respect to the distribution of video feeds to devices in a networked environment.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Trivedi into the method by Bostick thereby with the aid of the real-time DTV at each video receiver, provide users the ability to customize video streams so appropriate rescue actions can be prepared before arriving the crisis site, and lives can be saved by shorten delays, Trivedi, [0044].

Regarding claim 2, Bostick and Trivedi disclose the video conferencing system of claim 1, wherein the remote device and the computer device are part of a community-of-interest (community that has shared concerns/interest) (Bostick [0036], discloses that as part of a deployment model a community cloud which is a cloud infrastructure shared by several organizations and supports a specific community that has shared concerns/interest (community-of-interest) like a common mission, security requirements, policy, and compliance considerations).
The motivation to combine is similar to that of claim 1. 

Regarding claim 3, Bostick modified by Trivedi disclose the video conferencing system of claim 2, wherein the remote device and the computer device both have security software installed (Trivedi [0003] video cameras have been used to capture video images for various applications such as surveillance, machine vision, security monitoring, inspection, sensing and detection. In these and other applications, the captured video images may be sent to a nearby or remote image processing device to be processed and displayed. Digital image processing techniques may be used to process the video images to extract information from the video images. [0047] the secured server 420 in the system 400 may be configured to permit various security levels for the clients. For example, a high level client may be allowed to have unrestricted video, while a lower level client may be restricted to receive some part of the video with certain views in the video being blocked by the secured server after editing. The scope of the restricted part in an edited video may be dynamically adjusted so that the blockage of the video for certain clients changes over time. This change in blockage may be based on a change of a user's level of security or a change in the scene captured in the video. As an example of the latter, the video of an aircraft carrier parked in a military harbor may be blocked to the public but open to navy officers. As the aircraft carrier moves, the blockage moves with it. The same scenario may apply to airplanes, vehicles, and persons. Techniques to implement this time-varying video blockage involve detection and tracking of motion of an object or person as described in this application. For high security, the video streams from the server can be encrypted).
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Bostick and Trivedi disclose the video conferencing system of claim 1, disclose wherein the computer device and remote device communicate through the Internet (Internet) using standard video conferring software (video conferencing software) (Trivedi [0040] discloses the communication link 130 may be a wired link, a wireless link, or a combination of both. In some applications, the communication link 130 may include one or more communication networks such as the Internet to deliver the video signal from the video camera 110 to the video processing device 120. The communication link may use, among other links, a wired link for high bandwidth or a wireless link such as a wireless 802.11 protocol for high mobility. Fig. 4, [0046] based on this client data, the server 420 blocks out restricted areas in the video signals for a particular client and delivers the tailored video signals. In addition, the transmission between the server 420 and the clients may use either secured transmission channels or other communication channels such as the Internet with data encryption to secure the transmission. [0091] applications of face orientation analysis may include driving the direction of the DTV or another PTZ camera at a remote site for video conference, human-machine interfaces, e.g., driving the mouse cursor by face orientation, and generating the view of a surgeon for remote surgery or medical training purposes).
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Bostick and Trivedi disclose the video conferencing system of claim 1 wherein the computer device has software to recognize electronic transmitting devices to define areas or objects (defining images to be retained) that are to be allowed or blocked (Trivedi [0045] discloses video signal by different users may be different in certain applications. In this regard, a video server may be connected in the communication links between the video camera and the remote client users to filter or edit the video signal to produce different "redacted" or "tailored" versions of the original video signals with different contents. For example, for a selected client user, the video server may remove video images for certain scenes, e.g., a view within a selected arc angle of the 360-degree view, and deliver the video images of the remaining scenes so that the selected client user has no access to the removed video images. Such filtering or editing may be predetermined or may change dynamically with time at the video server. This video server in general may be a public server or a secured server. [0139] discloses a Digital Tele-Viewer (DTV) software allows multiple clients to view the same omnidirectional video stream simultaneously. Each client can customize the viewing direction without interfere others by specifying a pan-tilt-zoom setting. This feature is not possible on a rectilinear pan-tilt-zoom camera since it allows only one viewing direction at any time. However, the advantage of using rectilinear pan-tilt-zoom cameras is on higher image resolution). 
The motivation to combine is similar to that of claim 1. 

Regarding claim 9, Bostick discloses a computer device for video conferencing (Multi-location video conferencing), the computer device (Bostick [0003] discloses plurality of video feeds of a video conference) comprising:
software for receiving digital video data from a video camera corresponding to a video (Bostick, Fig. 4, [0056], discloses at 80 a video conferencing application receiving plurality of digital video feeds captured by each participant using a user device (PDA, cellular telephone, desktop computer, laptop computer, etc.) for presentation to at least one audio-visual conference participant in a different location); and
wherein a user can selectively choose what portions of the video are transmitted to the remote device (Bostick, Fig. 4, [0066] discloses a process of defining an effective display region 153 for video feeds 154 (at 84 of FIG. 4) by eliminating portions 151 and 155/selectively choose what portions of the video data that are located on either side of the area 153 around the position identified (at 82 of FIG. 4) of the person 114. The remaining, right-side portion 184 of the second screen display element 104 is used to display this effective display region 153 of the video feed, which includes a (left-side) portion 144 of the second feed 154 that includes a (left-side) portion of the single person 114 of the second feed 154).
Bostick did not explicitly disclose software for enabling a user during the video to select objects to block from transmission to create an allowed video for transmission to a remote device connected to the computer device via a communications link; the remote device receiving only the allowed video and what objects of the video are not transmitted, to the remote device.
Trivedi discloses software for enabling a user during the video to select objects to block from transmission to create an allowed video for transmission to a remote device connected to the computer device via a communications link (Trivedi [0060] discloses equations that can be represented in polar coordinates that can be used to track objects like head or face of a human in a video. Notably, this process allows users to specify the pan, tilt, and zoom factors to zoom into human face or any other object of interest in the captured video signals via the graphical user interface. [0061] fig. 9B show a user graphic interface of the DTV in the digital processor where user controls for pan, tile, and zoom are shown. This user interface allows a user to select any PTZ values to select any scene captured by the video camera. Multiple such windows may be opened by a user to get different video images with different PTZ values of the captured scene. [0043] users generate customized perspective views of each person’s interest, thus, blocking areas or images that not of interest to the user);
the remote device receiving only the allowed video (Trivedi [0061] fig. 9B show a user graphic interface of the DTV in the digital processor where user controls for pan, tile, and zoom are shown. This user interface allows a user to select any PTZ values to select any scene captured by the video camera. Multiple such windows may be opened by a user to get different video images with different PTZ values of the captured scene. [0043] users generate customized perspective views of each person’s interest, thus, blocking areas or images that not of interest to the user. [0060] discloses equations that can be represented in polar coordinates that can be used to track objects like head or face of a human in a video. Notably, this process allows users to specify the pan, tilt, and zoom factors to zoom into human face or any other object of interest in the captured video signals via the graphical user interface. Fig. 2 &3 [0044] discloses the video receiver 331 may be located in a dispatch center to process the video signals to produce multiple simultaneous customized perspective views of the scene 301. Based on the information from the video signals, the dispatch center may send commands to dispatch appropriate units to the scene 301, e.g., police 332, fire department 333, hazardous material control units (HAZMAT) 334, or mobile units 335 such as ambulance or fire engines. The police, the fire department, and other units may also have video receivers to directly receive live video signals from the cameras 311, 312 and to monitor the scene 310 via their customized views.  [0045] video signal by different users may be different in certain applications. In this regard, a video server may be connected in the communication links between the video camera and the remote client users to filter or edit the video signal to produce different "redacted" or "tailored" versions of the original video signals with different contents. For example, for a selected client user, the video server may remove video images for certain scenes, e.g., a view within a selected arc angle of the 360-degree view, and deliver the video images of the remaining scenes so that the selected client user has no access to the removed video images. Such filtering or editing may be predetermined or may change dynamically with time at the video server. This video server in general may be a public server or a secured server);
wherein a user can selectively choose what portions of the video available in the field of view are transmitted to the remote device and what objects of the video available in the field of view are not transmitted to the remote device ((Trivedi [0060] discloses equations that can be represented in polar coordinates that can be used to track objects like head or face of a human in a video. Notably, this process allows users to specify the pan, tilt, and zoom factors to zoom into human face or any other object of interest in the captured video signals via the graphical user interface. [0061] fig. 9B show a user graphic interface of the DTV in the digital processor where user controls for pan, tile, and zoom are shown. This user interface allows a user to select any PTZ values to select any scene captured by the video camera. Multiple such windows may be opened by a user to get different video images with different PTZ values of the captured scene. [0043] users generate customized perspective views of each person’s interest, thus, blocking areas or images that not of interest to the user).
The motivation to combine is similar to that of claim 1.

As for claim(s) 10, 11,13 and 16, the claim(s) is rejected on the same grounds as above for claim(s) 2,3,5 and 8. 

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Trivedi et al. (US 2006/0187305 A1), further in view Johnson et al. (US 2008/0072035 A1).

Regarding claim 4, Bostick modified by Trivedi disclose the video conferencing system of claim 3, but did not explicitly disclose wherein the security software utilizes communities-of-interest.
Johnson discloses wherein the security software utilizes communities-of-interest (Johnson [0086], discloses that each individual (or end-user) associated with an organization has one or more community-of-interest keys installed on their computers, which is a secret encryption and/or decryption key previously installed thereon as a set of code or logic (security key produced by a security application) on a computer. Only computer devices with matching community-of-interest keys can communicate with one another, or observe data classified within their community-of-interest. That is, each community-of-interest key is associated with an end-user's community-of-interest (such as a position in a company or a security level), thereby allowing only end-users within the same group and having at least the same community-of-interest key to communicate with each other, or to gain access to data associated with that community-of-interest).
One of ordinary skill would have been motivated to combine the teachings Bostick, Trivedi and Johnson because these teachings are from the same field of endeavor with respect to the distribution of video feeds between networked devices in a video conferencing environment.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Johnson into the method by Bostick and Trivedi thereby enabling securing the communication between networked users belonging to the same community-of-interest, Johnson, [0086].

As for claim 12, the claim is rejected on the same grounds as above for claim 4. 

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Trivedi et al. (US 2006/0187305 A1), further in view Weiser et al. (US 2013/0147900 A1).

Regarding claim 6, Bostick modified by Trivedi disclose the video conferencing system of claim 1, but did not explicitly disclose wherein the computer device has software enabling the user to use- whitelisting or blacklisting to select allowed or blocked portions of the video.
Weiser disclose the video conferencing system of claim 1, wherein the computer device has software enabling the user to use- whitelisting or blacklisting to select allowed or blocked portions of the video (Weiser [0114] discloses the application of a content filtering technique by either white listing (allowing) or black listing (denying or blocking) communications from specified source IP addresses).
One of ordinary skill would have been motivated to combine the teachings of Bostick, Trivedi and Weiser because these teachings are from the same field of endeavor with respect to the distribution of video feeds between networked devices in a video conferencing environment.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Weiser into the method by Bostick and Trivedi thereby enabling securing the communication between networked collaborators using features of firewall programs to enhance the user experience, Weiser [0114].

As for claim 14, the claim is rejected on the same grounds as above for claim 6. 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Trivedi et al. (US 2006/0187305 A1), further in view Crooks (US 9,471,822 B1).

Regarding claim 7, Bostick modified by Trivedi disclose the video conferencing system of claim 1, but did not explicitly disclose wherein the computer device has software to recognize barcodes within the video to define objects that are to be allowed or blocked.
Crooks discloses wherein the computer device has software to recognize barcodes within the video to define objects that are to be allowed or blocked (Crooks, col. 2, line 56 – col. 3, line 9, the barcode scanner can use a physical object temporarily placed within the scene to demarcate a redaction area within a field of view of the video stream. For instance, for the barcode scanner, a user can place a specified object over the PIN keypad. In some examples, the specified object can include a specified barcode. During configuration, the barcode scanner can acquire one or more frames of video, can recognize the specified object in the field of view of the video, can demarcate a redaction area at or around the specified object, and can optionally allow a user to refine the redaction area by moving the object and/or adjusting a boundary of the redaction area on a graphical user interface. Once the boundary of the redaction area is defined, the barcode scanner can obscure the redaction area of the field of view of the video stream, such as by blurring or shading, and can provide a redacted video stream as output from the barcode scanner. In some examples, the barcode scanner can provide both unredacted and redacted video streams as output. In some examples, the barcode scanner can provide multiple outputs that include different redaction areas).
One of ordinary skill would have been motivated to combine the teachings of Bostick, Trivedi and Crooks are analogous because these teachings are from the same field of endeavor with respect to identifying areas of interest within a video clip.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Crooks into the method by Bostick and Trivedi thereby enabling the use of barcode scanner to encode areas of interest with a barcode to identify areas to either be redacted or unredacted before transmitting to different users, Crooks, col. 2, line 56 – col. 3, line 9.

Regarding claim 15, Bostick modified by Trivedi disclose the video conferencing system of claim 9, but did not explicitly disclose wherein the computer device has software to recognize barcodes to define areas or objects that are to be allowed or blocked.
Crooks discloses wherein the computer device has software to recognize barcodes to define areas or objects that are to be allowed or blocked (Crooks, col. 2, line 56 – col. 3, line 9, the barcode scanner can use a physical object temporarily placed within the scene to demarcate a redaction area within a field of view of the video stream. For instance, for the barcode scanner, a user can place a specified object over the PIN keypad. In some examples, the specified object can include a specified barcode. During configuration, the barcode scanner can acquire one or more frames of video, can recognize the specified object in the field of view of the video, can demarcate a redaction area at or around the specified object, and can optionally allow a user to refine the redaction area by moving the object and/or adjusting a boundary of the redaction area on a graphical user interface. Once the boundary of the redaction area is defined, the barcode scanner can obscure the redaction area of the field of view of the video stream, such as by blurring or shading, and can provide a redacted video stream as output from the barcode scanner. In some examples, the barcode scanner can provide both unredacted and redacted video streams as output. In some examples, the barcode scanner can provide multiple outputs that include different redaction areas).
The motivation to combine is similar to that of claim 7.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (US 2006/0187305 A1), in view Barnes, JR. (US 2012/0096490 A1).

Regarding claim 18, Trivedi discloses the computer implemented method of claim 17, but did not explicitly disclose wherein transmitting includes using encrypted transmission to the remote site.
Barnes discloses wherein transmitting includes using encrypted transmission to the remote site (Barnes [0091], discloses an encryption module which is included in a system that enables distribution among networked devices to encrypt and decrypt data before transmission and after reception for systems employing encrypted transmissions and/or when the application being serviced does not provide encryption.
One of ordinary skill would have been motivated to combine the teachings of Trivedi and Barnes because these teachings are from the same field of endeavor with respect to the distribution of content to devices that are networked for collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Barnes into the method by Trivedi thereby ensuring secured transmission of the data by encrypting data before transition to ensure the integrity of the data, Barnes, [0091]. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (US 2006/0187305 A1), in view in view Evans (US 2014/0089413 A1).

Regarding claim 19, Trivedi discloses the computer implemented method of claim 17, but did not explicitly disclose wherein the remote site has a community-of-interest key for unencrypting the video transmission.
Evans discloses wherein the remote site has a community-of-interest key for unencrypting the video transmission (Evans [0394] discloses the creation of a barcode corresponding to sections of a multimedia that has been selected as areas of interest by a first user to be transmitted to a second user for view. Scanning of the barcode/key unencrypts and enable the second user to have access or view only the portions of the multimedia the first user selected and associated with the barcode).
One of ordinary skill would have been motivated to combine the teachings of Trivedi and Evans because these teachings are from the same field of endeavor with respect to identifying areas of interest within a video clip.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Evans into the method by Trivedi thereby enabling the use of barcode to identify areas of interest in a video stream, Evans, [0394].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (US 2006/0187305 A1), in view Weiser et al. (US 2013/0147900 A1).

Regarding claim 20, Trivedi discloses the computer implemented method of claim 17, but did not explicitly disclose wherein receiving an indication includes receiving an indication of a video to allow or block using whitelisting or blacklisting.
Weiser disclose the video conferencing system of claim 17, wherein receiving an indication includes receiving an indication of a video to allow or block using whitelisting or blacklisting (Weiser [0114] discloses the application of a content filtering technique where white listing indicates allowing or black listing indicates denying or blocking communications from specified source IP addresses).
One of ordinary skill would have been motivated to combine the teachings of Trivedi and Weiser because these teachings are from the same field of endeavor with respect to the distribution of video feeds between networked devices in a video conferencing environment.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Weiser into the method by Trivedi thereby enabling securing the communication between networked collaborators using features of firewall programs to enhance the user experience, Weiser [0114].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the selectively privatizing and transmission of video stream during a video conference.
Cooper (US 6,795,106 B1)
Smith et al. (US 2008/0266381 A1)
Kudriashov et al. (US 2017/0262994 A1)
Wan (2013/0222681 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451